Citation Nr: 1121963	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-46 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility to education benefits under the Reserve Educational Assistance Program (REAP or Chapter 1607) and eligibility under the Montgomery GI Bill - Selected Reserve (Chapter 1606) program beyond the claimant's delimiting date.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The appellant-claimant served as a member of the reserves from July to November of 1985 and from January to August of 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her December 2009 substantive appeal, the claimant requested that this matter be scheduled for a hearing, to take place at a local VA office before a Board member.  Accordingly, a Travel Board hearing was scheduled to take place in November 2010 at the RO in Roanoke, Virginia.  Notice of the date, time, and location of the hearing was mailed to the claimant in October 2010.  The Board notes, however, that the notice was mailed to an incorrect address in that it had an incorrect zip code.  Subsequently, the claimant did not appear at her scheduled hearing.

Given the incorrect address on the October 2010 hearing notice and given the claimant's failure to appear at the scheduled hearing, it is unclear as to whether the claimant was properly notified of her scheduled hearing in accordance with 38 C.F.R. § 20.702(b).  Under the circumstances, this matter must be remanded in order that a new hearing be scheduled in this matter and proper notice be provided to the claimant in accordance with 38 C.F.R. § 20.702(b), to the address reflected on the claimant's December 2009 substantive appeal.

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  In this case, additional information and evidence is necessary to adjudicate the issue on appeal.  As such, a letter explaining the type of evidence and information necessary to adjudicate the claimant's claim should be mailed to the claimant, at the address reflected on the December 2009 substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the claimant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim of entitlement to education benefits under the Reserve Educational Assistance  Program (REAP or Chapter 1607) and eligibility under the Montgomery GI Bill - Selected Reserve (Chapter 1606) program beyond the claimant's delimiting date.  This letter must also inform the claimant about the information and evidence that is necessary to substantiate her claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the claimant.  The letter must also advise the claimant that VA is rescheduling her requested Travel Board hearing and that notification of the date, time, and location of the hearing will be provided to her.

VA should ensure that the letter is mailed to the address reflected on the claimant's December 2009 substantive appeal.

2.  Then, reschedule the claimant's Travel Board hearing.  Notice as to the date, time, and place of the rescheduled hearing should be mailed to the claimant at her address, as reflected on her December 2009 substantive appeal.  A copy of the transcript of the hearing proceedings should be incorporated into the claims file.

3.  After completion of the above development, the claimant's claim of eligibility to education benefits under the Reserve Educational Assistance Program (REAP or Chapter 1607) and eligibility under the Montgomery GI Bill - Selected Reserve (Chapter 1606) program beyond the claimant's delimiting date should be readjudicated.  If the determination remains adverse to the claimant, she and her representative (if one has been appointed) should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


